DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The specification at Para. 2 states that a “radar device uses microwave, laser or sonar to detect whether objects have appeared within a predetermined range …” This is absolutely and scientifically false.  Radar, laser and sonar are different sensors that uses different parts of the waveform spectrum because waveforms at said different parts of the spectrum behave differently depending on the environment for which the design of said sensors must take into account.  Also, the specification does not discuss what the second communication unit and second communication signals are used for thus making it impossible to know whether the second communication unit is a radio, transceiver, modulator, etc. as discussed later in the 112 section.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first communication unit, second communication unit, Bluetooth® communication unit, Sigfox communication unit, NB-IoT communication unit, and Wi-Fi communication unit in claims 1-9.
A first communication unit uses the generic word unit with functional language “transmitting a plurality of first communication signals to the second communication unit.”  The modifier “first communication” does not denote structure.  
The Specification and claim 2 state that the first communication unit is a Bluetooth® communication unit.
A second communication unit uses the generic word unit with functional language “converting the first communication signals into second communication signals.”  The modifier “second communication” does not denote structure.  
The Specification and claim 2 state that the second communication unit is one of a Sigfox communication unit, NB-IoT communication unit and Wi-Fi communication unit.
A Bluetooth® communication unit uses the generic word unit with functional language “transmitting a plurality of first communication signals to the second communication unit.”  The modifier “Blutetooth® communication” does not denote structure.  
A Sigfox communication unit, NB-IoT communication unit and Wi-Fi communication unit uses the generic word unit with functional language “converting the first communication signals into second communication signals.”  The modifier “Sigfox communication,” “NB-IoT communication” and “Wi-Fi communication” does not denote structure.  The specification does not specify what is meant by unit, e.g. transceiver or modulator or synthesizer, etc.  In fact, one of the communication units could be in fact be an actual communication unit (radio) that is relaying information to another location in a network.  At first glance, one of ordinary skill might assume that the unit refers to transceivers but why would a transceiver transmit to another transceiver within the same housing – to detect whether the other transceiver is still there (does not make any sense)?  It would make more sense that one of the communication units is a modulator but the specification gives no such indication.  
As such, the specification does not provide explicit structure for any of the first, second, Bluetooth®, Sigfox, NB-IoT and Wi-Fi communication units.  Please see 112(a) and 112(b).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The specification does not specify as to what type of units, e.g. transceivers, radios, modulators, etc., that and all of the communication units are supposed to be as discussed in the claim interpretation section.  
Dependent claims 2-9 are rejected for being dependent on a rejected base claim.  
Claim Rejections - 35 USC § 112(b)
Claim limitation “first communication unit, second communication unit, Bluetooth® communication unit, Sigfox communication unit, NB-IoT communication unit, and Wi-Fi communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is not clear as to whether any or all of the said communication units is a transceiver, modulator, radio, synthesizer or some other electronic device as discussed supra.  Thus, the metes and bounds of the claims cannot fully be ascertained.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-9 are again rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification and claim 9 further define an antenna module as including a first plate, second plate and an antenna unit.  Although the term antenna denotes structure, it is ambiguous to further define “antenna module” which uses the generic word “module” with “antenna unit” which also uses a generic word here being “unit.”  In other words, further defining a module to 
Also, it is not clear what type of sensor or some other RF type equipment that the communication units are supposed to be and whether the first and second communication units are the same.  The specification and claims state that the radar comprises communication devices which typically imply a radio not a radar thus making it unclear whether any and/or all of the communication units are radar sensors or communication equipment.  Is the invention actually using reflected target waves or a change in received signal strength indication, RSSI?  See Spec. (citing Para. 35-36 “receives the reflected first communication signal” and Para. 38 “changes of these signal strengths.”)  Typically, radars rely on target reflections and Doppler whereas other RF devices such as transducers can rely on other techniques such as RSSI.  The first communication unit transmits first communication signals to the second communication unit which then converts said first communication signals into second communication signals.  See Spec. 19.  What are the second communication signals used for?  The specification at Para. 34 states that first communication signals are used for transmitting to sub-areas.  However, the specification provides no explanation or insight as to what the second communication signals represent.  Moreover, it is not clear whether the invention is directed to a communication radio or a radar sensor.  As such, the metes and bounds of the claims cannot be fully ascertained and the claims are indefinite.  
Claim 2 contains the trademark/trade name Bluetooth®, Sigfox, LoRa, NB-IoT and Wi-Fi.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe communication units which in and of themselves are not adequately described neither by the specification nor the claims (see 112(f), 112(a) and 112(b)) and, accordingly, the identification/description is indefinite.
Dependent claims 2-9 are rejected for being dependent on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being obvious over Hsu (US 2017/0331194) in view of Harpole (US 2019/0327128) filed March 26, 2019.  
As to claim 1, Hsu teaches a radar device comprising
a control module being disposed on a circuit board, the control module including a first communication unit (Para. 14 “The metal base 120 may have a hollow structure for accommodating a variety of electronic circuit elements, such as a processor, an antenna switching module, and a matching circuit.”  Here, the phrase “variety of electronic circuit elements” would imply a circuit board.  The antenna switching module would meet the scope of a control module.  Para. 23 “the antenna system 110 is a beam switching antenna assembly for selectively using one of the first dual-polarized antenna 140, the second dual-polarized antenna 140-2, the third dual-polarized antenna 140-3, and the fourth dual-polarized antenna 140-4 to perform signal reception and transmission. For example, when reception signals come from a variety of directions, the antenna system 110 can enable only one dual-polarized antenna toward the direction of maximum signal strength, and disable other dual-polarized antennas.”  This implies a communication transmitter and/or transceiver.) 
a first directional antenna module being electrically connected to the first communication unit, the first directional antenna module being disposed at a first side of the control module (Para. 23 “Please refer to FIG. 1A, FIG. 1B, and FIG. 1C again. The first dual-polarized antenna 140, the second dual-polarized antenna 140-2, the third dual-polarized antenna 140-3, and the fourth dual-polarized antenna 140-4 are arranged symmetrically with respect to their central point 170.”  See 
a second directional antenna module being electrically connected to the first communication unit, the second directional antenna module being disposed at a second side of the control module, the second side of the control module being adjacent to the first side of the control module (Id.); 
a third directional antenna module being electrically connected to the first communication unit, the third directional antenna module being disposed at a third side of the control module, the third side of the control module being opposite to the first side of the control module (Id.); and
a fourth directional antenna module being electrically connected to the first communication unit, the fourth directional antenna module being disposed at a fourth side of the control module, the fourth side of the control module being opposite to the second side of the control module (Id.); 
wherein the first directional antenna module, the second directional antenna module, the third directional antenna module, and the fourth directional antenna module are vertically arranged on the circuit board (Id.).
Hsu does not teach a second communication unit that receives first communication signals from the first communication unit and converting said first communication signals to second communication signals.  As discussed supra regard the 112 rejections, neither the specification nor claims disclose whether the communication units are transceivers, modulators, radios, synthesizers, etc. and do not even state what the second communication signals would be used for thus making the Examiner have to literally make a guess.  Although the specification does not provide much detail or particulars, the Examiner can guess that the overall invention is some type of security system thus making it likely that the second communication device is used See Spec. (citing Para. 5 “the radar device of the present disclosure uses only multiple directional antenna modules to transmit communication signals for detecting whether a person or a moving object is present in a predetermined area so as to control electronic devices and lighting devices.”)
In the same field of endeavor (security), Harpole teaches at Para. 211 “the hub device 1812 may comprise cellular capabilities, where the communication module 467 (FIG. 20) of the hub device 1812 may send the user alert/visitor detection signal to the backend devices 1830 using one or more cellular networks (e.g., 4G LTE or 5G NR networks) of the network 1820. In another example embodiment, the hub device 1812 may comprise LPWAN capabilities, where the communication module 467 (FIG. 20) of the hub device 1812 may send the user alert/visitor detection signal to the backend devices 1830 using one or more LPWAN networks (e.g., chirp spread spectrum (CSS) modulation technology (e.g., LoRaWAN), or Ultra Narrow Band modulation technology (e.g., Sigfox, Telensa, NB-IoT, etc.), or RingNet, or the like).”
In view of the teachings of Harpole, it would have been obvious to one having ordinary skill at the time of filing to include an additional communication module 467 as taught by Harpole with the communication/antenna system as taught by Hsu in order to alert the owner/user of a possible intrude thereby reducing loss due to theft.  Also, it would have been obvious to use Sigfox or LoRa due to improved resolution (Chirp) and signal-to-noise (SNR).  Thus, it would have been obvious to modulate the first communication signals with a chirp waveform, thereby improving resolution and SNR. 
As to claim 2, Hsu in view of Harpole teaches the radar device of claim 1, wherein the first communication unit is a Bluetooth® communication unit (Hsu: Para. 3 “Bluetooth”), the second communication unit is a LoRa communication unit, a Sigfox communication unit, an NB-IoT communication unit, or a Wi-Fi communication unit (Harpole: Para. 211 as cited in claim).
As to claim 3, Hsu in view of Harpole teaches the radar device of claim 1, further comprising a case, wherein the control module, the first directional antenna module, the second directional antenna module, the third directional antenna module, and the fourth directional antenna module are disposed in the case (Hsu: Para. 14 “the communication device 100 further include a cylindrical nonconductive antenna cover, and the antenna system 110 and the metal elevating pillar 130 may be disposed in the cylindrical nonconductive antenna cover.”).
Claims 4-9 are rejected under 35 U.S.C. 103 as being obvious over Hsu in view of Harpole and in further view of Hulick (US 2019/0020713) filed July 14, 2017.
As to claim 4, Hsu in view of Harpole does not teach the radar device of claim 3, wherein the case includes a top case unit and a bottom case unit, the top case unit and the bottom case unit have an accommodation space there between, the control module, the first directional antenna module, the second directional antenna module, the third directional antenna module, and the fourth directional antenna module are disposed in the accommodation space, four first inner walls are vertically disposed on a bottom side of the top case unit, the first directional antenna module, the second directional antenna module, the third directional antenna module, and the fourth directional antenna module are respectively disposed on the four first inner walls.
Hsu teaches a cylindrical cover not a square cover.  The Examiner considers the limitation regarding the square shape to be ornamentation.  The issue is whether said limitation has a mechanical function to patenably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  The cylindrical cover as taught by Hsu and the square shaped cover as claimed are not distinguishable with regard to mechanical function Id.  
 In the same field of endeavor, Hulick teaches a cover as shown in figs. 9 that has at least six sides.  
In view of the teachings of Hulick, it would have been obvious to a person having ordinary skill at the time of filing to use a cover having any shape depending on the platform where it is intended for the cover to rest because the cylindrical shaped cover and square shaped cover both have the same predictable result of shielding the electronics from the environment.  See MPEP I. Rationale (A).  Moreover, the type of shape of the cover is merely ornamental and does not functional serve to distinguish from the prior art as discussed supra.  
As to claim 5, Hsu in view of Harpole and Hulick teaches the radar device of claim 4, wherein the top case unit further includes four second inner walls, and each of the four second inner walls is disposed between two adjacent first inner walls (Hulik shows four long side and four corner sides thus having at least having a total of eight sides).
As to claim 6, Hsu in view of Harpole and Hulick teaches the radar device of claim 4, wherein the bottom case unit is a dish-shaped case and has a depth, and the control module is accommodated in the bottom case unit (Hsu: Para. 23 as cited in claim 1 and the cover as taught by both Hsu and Hulick in claim 4).
As to claim 7, Hsu in view of Harpole and Hulick teaches the radar device of claim 1, wherein a power module provides a driving power to the control module (Hsu: Para. 14 “power supply module”), the power module is a DC to DC voltage conversion module or an AC to DC voltage conversion module
It would have be obvious to convert from AC to DC because many homes are supplied by AC power because AC can travel long ranges whereas many electronics are DC power driven thus making it necessary to convert form AC to DC.  
As to claim 8, Hsu in view of Harpole and Hulick the radar device of claim 1, wherein the first directional antenna module, the second directional antenna module, the third directional antenna module, and the fourth directional antenna module are two-dimensional antennas (Hsu Para. 15 “two monopole antenna elements”). 
As to claim 9, Hsu in view of Harpole and Hulick teaches the radar device of claim 8, wherein the first directional antenna module includes a first plate, a second plate, and an antenna unit, the antenna unit being disposed on the second plate, and the second plate and the first plate having a predetermined distance therebetween (Hsu Para. 17 “The first metal plate 160, the first dual-polarized antenna 140, and the bottom plate of the first reflector 150 may be parallel to each other.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 10,469,136) teaches “as illustrated in (a) and (b) of FIG. 2, each of array antennas of the first antenna system 100 is disposed on a side surface of a hexahedron made of a dielectric. That is, the first antenna system 100 is preferably formed in a shape that first to fourth array antennas are disposed on four side surfaces of the hexahedron each having a predetermined inclination angle and a top surface of the hexahedron is opened.”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648